Citation Nr: 0126184	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  95-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder 
with depressive features, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

P. N. C., M.D.

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.  The veteran appears to raising the issue of 
entitlement to a total rating by reason of individual 
unemployability.  This matter is referred to the RO for 
further an appropriate action. 


FINDING OF FACT

The anxiety disorder with depressive features is currently 
manifested by a depression, anxiety, and a constricted affect 
and results in no more than definite social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for an 
anxiety disorder with depressive features, have not been met.  
38 U.S.C.A. §§  1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9400 (1996, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for anxiety reaction with 
compulsive tendencies, evaluated as 30 percent disabling, in 
a rating action in July 1969.  In a rating action in August 
1974, the evaluation was increased to 50 percent as of July 
1974.  The 50 percent rating has remained in effect since 
that time.

Of record are examination reports of a fee basis 
psychiatrist, D. L. C., M. D., dated in February 1991 and 
March 1992.  The February 1991 report shows that the 
physician had treated the veteran on a monthly basis since 
September 1977.  The diagnosis was post-traumatic stress 
disorder (PTSD) and schizophrenia, paranoid type, chronic, 
severe.  The psychiatrist indicated that the veteran was 
totally and permanently disabled.  

The March 1992 report reflects that the veteran complained of 
insomnia, nightmares, forgetfulness, dizziness, headache, ill 
humor, an inability to tolerate loud noises or groups of 
people.  He was isolated at home, argumentative, and 
occasionally aggressive with his family.  He thought about 
killing himself and had had several suicidal attempts.  He 
heard voices calling him.  He thought that everyone was 
against him and that somebody persecuted him.  The veteran 
had been experiencing these symptoms since the Korean 
Conflict when he was severely wounded. 

The psychiatrist stated that in 1979, the symptomatology had 
exacerbated and the veteran had to quit working due to his 
severe emotional state.  His interpersonal relationships with 
relatives and neighbors had been deteriorating progressively 
and at present he had no friends and suicidal tendencies had 
increased.

On mental status evaluation, the veteran looked very tense, 
anxious, and apprehensive.  His facial expression was of 
sadness and suspiciousness.  He was oriented in person and 
place and partially oriented in time.  He had a low self 
esteem, low frustration tolerance, poor control of his 
aggressive impulses, feelings of hopelessness and 
worthlessness, and feelings of inadequacy and guilt.  He had 
ideas of reference, persecutory delusions, auditory 
hallucinations, suicidal ideation and attempts and homicidal 
ideation.  His capacity for calculation, comprehension, and 
learning was poor.  His mood was depressed.  His affect was 
blunted.  His insight and judgment was poor.  His memory was 
poor for all events.  His diagnostic impressions were PTSD 
and schizophrenia, paranoid type, chronic, severe.  The 
prognosis was poor.  It was reported that the veteran was 
unable to engage in any gainful work or occupation and was 
totally and permanently disabled in the area of social, 
occupational, and familiar functioning.

The veteran underwent a VA psychiatric examination for 
compensation purposes in October 1992. He was being treated 
by a fee basis physician who had diagnosed post traumatic 
stress disorder and schizophrenia, paranoid type.  He was 
unemployed since 1982 when he retired he lived with his wife 
and daughter.  He lived on VA compensation and Social 
Security benefits.  

The veteran claimed that he had been unable to get a job 
despite his efforts.  He had been more depressed since the 
suicide of a close friend.  He was economist and he was 
unable to get a job.  He reported changes in his behavior and 
reported suffering of poor sleep, irritably, episodes at 
night when he could see himself out of his body, hear his 
name, and see shadows.

The examination showed that the veteran was clean, alert, and 
oriented times three.  His mood was depressed and anxious.  
His affect was blunted.  His attention was good.  
Concentration was fair.  His memory was poor.  His speech was 
clear, coherent, and soft.  He appeared to be very insecure 
and dependent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair 
and he exhibited fair impulse control.  The diagnosis was 
schizoaffective disorder, depressive type.  Dependent 
personality traits were also noted.

In December 1992, a board of three psychiatrists interviewed 
the veteran after reviewing the claims folder and the October 
1992 VA psychiatric examination.  After extensive evaluation, 
the board diagnosed an anxiety disorder with strong 
depressive symptoms.  The GAF score was 0, unspecified.  

A hearing was held at the RO in October 1995.  The veteran's 
current fee basis psychiatrist, P. N. C., M. D. provided 
testimony.  Dr. C. indicated that he had been treating the 
veteran since June 1995.  He stated that the veteran had a 
post traumatic stress disorder and schizophrenia.  He 
reported the veteran had flashbacks, recurrent nightmares and 
severe anxiety.  He did not agree with the above opinion by 
the board of three psychiatrists because it was too obscure.  
He stated at the present time, the veteran was unable to 
perform any type of work.  He had a college degree.  He was 
receiving Social Security benefits.  The hearing officer 
asked the psychiatrist to supply all of the veteran's records 
in order to comply with the duty to assist.

In March 1994, September 1994, and March 1995, his fee basis 
physician, Dr. C. submitted semi-annual reports.  The veteran 
had complaints similar to those noted on his earlier 
examinations.   

Received in January 1996 were records from the Social 
Security Administration.  This records include a copy of a 
decision dated in September 1980 which disclosed the veteran 
had been found to be disabled from November 1979 as a result 
of severe psychiatric impairments which prevented substantial 
gainful activity.  The disability diagnosed was 
schizophrenia, undifferentiated type. 

The veteran underwent a VA psychiatric examination in 
February 1996 by a board of three psychiatrists.  He was seen 
with the claims folder and hospital record.  Reference was 
made to the diagnosis of post traumatic stress disorder and 
schizophrenia, paranoid type, by the fee basis physician.  
The Board reviewed the veteran's history.  He had been 
unemployed since 1982.  He had worked as an agronomist.  He 
was married and had one daughter.  

The veteran reported that he had been unable to work since he 
was told by the private physician that he could not do so.  
He reported nightmares and that a person he killed in Korea 
was persecuting him. He complained of anxiety, restlessness, 
and feeling upset with himself.  He reported that his 
daughter was ill with sarcoma and he had been told that this 
was the consequence of killing the Korean soldier.  He 
desired to die.  He complained of poor memory and needing to 
write everything down.

The veteran was clean, neatly dressed, and groomed.  He was 
alert and oriented times three.  His mood was anxious and 
depressed.  His affect was constricted.  His attention was 
good.  His concentration was fair.  His memory was good.  His 
speech was clear, coherent, and loud.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited fair impulse 
control.  The diagnosis was anxiety disorder with depressive 
features.  His current Global Assessment of Functioning (GAF) 
score was 60.

In June 1996, Dr. C. reported the veteran had received 
treatment from him since June 1995 on many occasions until 
the present.  His diagnoses were post traumatic stress 
disorder and schizophrenia, paranoid type.  Subsequently 
received were VA and fee basis medical records showing 
intermittent treatment for psychiatric problems from 1995 to 
2000. 

The veteran underwent a VA psychiatric examination in April 
2001.  His claims folder was reviewed by the examiner.  He 
had no record of any psychiatric hospitalization.  His fee 
basis physician had told him he was unable to work because of 
the repeated car accidents because he fell asleep while 
driving.  Because of this situation, he lost his job and had 
resulting serious financial difficulties.  

On examination, the veteran was clean, adequately dressed, 
and groomed.  He was alert and oriented times three.  His 
mood was anxious and somewhat depressed.  His affect was 
constricted.  His attention and concentration were good.  His 
memory was fair.  His speech was clear and coherent.  He was 
not hallucinating.  He was not homicidal or suicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The Axis I diagnosis was anxiety disorder with 
depressive features.  Axis II was compulsive and histrionic 
personality traits.  His current GAF score was 65.

Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In this regard, the veteran was informed in the Statement Of 
The Case (SOC) in May 1995 and the supplemental statement of 
the cases in May 1996 and May 2001 of the requirements 
necessary to establish his claims.  Also, the RO has obtained 
copies of the Social Security Administration records, the 
records of the fee basis psychiatrists, and VA outpatient 
treatment records.  The veteran has undergone several VA 
examinations, including two examinations by a board of three 
psychiatrists, and he has testified at a hearing at the RO.  
Accordingly, the Board finds that the VA has satisfied the 
requirements as set forth in the VCAA and the veteran is not 
prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity. 3 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions of and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The anxiety disorder with depression is evaluated as 50 
percent disabling under Diagnostic Code 9400 of the Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.

Under Diagnostic Code 9400, a 100 percent evaluation may be 
assigned where attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in profound retreat from mature 
behavior.  The individual is demonstrably unable to obtain or 
retain employment.

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

During the course of the appeal, the rating criteria for 
mental disorders were amended, effective November 7, 1996.  

Under the revised rating criteria, a 50 percent disability 
evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. Part 
4, Diagnostic Code 9411, effective November 7, 1996.

Since the schedular criteria changed during the appeal prior 
to a final Board decision on the issue, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

The range from 51- 60 is for moderate symptoms.(e.g.  flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with c-workers).  A 
score of 61- 70 contemplates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

To summarize, the fee basis psychiatrists have diagnosed PTSD 
and schizophrenia, paranoid type, chronic, severe.  One fee 
basis psychiatrist further indicated that the veteran was 
unable to engage in any gainful work or occupation and was 
totally and permanently disabled in the area of social, 
occupational, and familiar functioning.  A VA examination in 
October 1992 revealed a diagnosis of schizoaffective 
disorder, depressive type.  However, subsequently the veteran 
was examined by a board of three VA psychiatrist on two 
occasions and most recently in April 2001 a single 
psychiatrist.  On each occasion the examiners reviewed the 
veteran's records in conjunction with the evaluations.  These 
examinations did not show the presence of a psychosis.  The 
pertinent diagnosis rendered was an anxiety disorder with 
depressive features.

The April 2001 VA examination showed that the veteran was 
anxious and depressed and had a constricted affect.  However, 
his attention and concentration were good and oriented in 
time, place and person.  Furthermore, there was no impairment 
in speech and he had a fair memory.  Additionally, he was not 
hallucinating and he was not homicidal or suicidal.  His 
insight and judgment were fair.  Also, he had good impulse 
control and hygiene.  

The Board notes that the veteran was awarded disability 
benefits with the primary disability listed as schizophrenia.  
However, this award was more than 20 years ago and as 
previously indicated the recent VA evaluations showed no 
diagnosis of a psychosis.  Additionally, the VA examinations 
conducted in February 1996 and April 2001 shoed GAF scores of 
60 and 65 respectively.  These scores are indicative of 
moderate and mild symptoms, respectively.

After reviewing the record the Board finds that the degree of 
disability resulting from the anxiety disorder with 
depressive features is not productive of severe social and 
industrial impairment as set forth in the old rating criteria 
nor does the degree of disability satisfy the criteria for a 
higher rating under the new rating criteria.  Accordingly, it 
is the Board's judgment that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to increased rating for an anxiety disorder with 
depressive features is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

